                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR11-0120-JCC
10                             Plaintiff-Respondent,         ORDER
11          v.

12   GLEN THOMAS STEWART,

13                             Defendant-Movant.
14

15          This matter comes before the Court sua sponte. On October 13, 2015, the Court stayed
16   this case pending the outcome of Defendant’s appeal of his conviction. (Dkt. No. 1126.) The
17   Court terminated Defendant’s motion to reduce sentence pending the outcome of his appeal. (Id.
18   at 2; see Dkt. No. 1117.) Defendant filed three appeals, the last of which was resolved by the
19   Ninth Circuit Court of Appeals on November 19, 2018. (See Dkt. Nos. 1110, 1148, 1153, 1191,
20   1198, 1199, 1202, 1209, 1212.) Because Defendant does not have any active appeals and the
21   Ninth Circuit issued its most recent mandate approximately one year ago, the Court hereby
22   ORDERS that the stay in this case is LIFTED. The Clerk is DIRECTED to note Defendant’s
23   motion to reduce sentence (Dkt. No. 1117), to which the Government has already filed a
24   response, (Dkt. No. 1133), for the Court’s consideration on October 4, 2019.
25          //
26          //


     ORDER
     C11-0120-JCC
     PAGE - 1
 1          DATED this 24th day of September 2019.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C11-0120-JCC
     PAGE - 2
